BLACKROCK FUNDS SM BlackRock U.S. Opportunities Portfolio (the “Fund”) Supplement dated October 1, 2015 to the Investor and Institutional Shares Prospectus of the Fund, dated January 28, 2015 Effective immediately, BlackRock (as defined below) has agreed contractually to: (i) reduce its management fee for the Fund; and (ii) cap net expenses of the Fund at lower levels for certain share classes. To achieve these expense caps, BlackRock has agreed to waive and/or reimburse fees or expenses if the Fund’s annual fund operating expenses, excluding certain expenses described in the prospectus, exceed a certain limit. Due to certain expense caps, the management fee reduction may not result in a decrease of total annual fund operating expenses after fee waivers and/or reimbursements. Accordingly, the Fund’s prospectus is amended as follows: The section entitled “Fund Overview — Key Facts About BlackRock U.S. Opportunities Portfolio — Fees and Expenses of the Fund” is deleted in its entirety and replaced with the following: Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $25,000 in the fund complex advised by BlackRock Advisors, LLC (“BlackRock”) and its affiliates. More information about these and other discounts is available from your financial professional or your selected securities dealer, broker, investment adviser, service provider or industry professional (including BlackRock, The PNC Financial Services Group, Inc. and their respective affiliates) (each a “Financial Intermediary”) and in the “Details About the Share Classes” section on page 48 of the Fund’s prospectus and in the “Purchase of Shares” section on page II-61 of Part II of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Investor A Shares Investor B Shares Investor C Shares Institutional Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.25 % None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or redemption proceeds, whichever is lower) None 1 4.50 %
